DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23, 26-34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al (US 20160051780).
Regarding claim 20, Sherman discloses a display 28, 230 for outputting information contents of at least one parameter, adjustment value or measurement value of a medical device  (section 0047, CPU processes signal information sent from its switches, control, power and sensor inputs. It also sends control signals to the Variable Orifice Valve, Autocal Valve, Exhalation Valve Manifold and Motor Speed Control and Tachometer) the display comprising at least one display region formed as a tachometer-like display 250 (section 0051, The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed).
Concerning claim 21, Sherman discloses the tachometer-like display includes at least one needle and at least one panel containing values, measurement values or measurement value ranges (section 0051, The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed).
With respect to claim 22, Sherman discloses the tachometer- like display is operatively configured to implement am output of information contents of at least one parameter, adjustment value or measurement value of medical devices by a change of position of the at least one needle relative to the panel containing values, measurement values or measurement value ranges (section 0051, The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed).
Regarding claim 23, Sherman discloses the change in position of the at least one needle relative to the panel containing values, Measurement values or measurement value ranges takes glace due to a movement of the needle and/or of the panel (section 0051, The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed).
Regarding claim 26, Sherman discloses the output of information content of at least one parameter, adjustment value or measurement value of medical devices is realized additively by the display of the numerical value. (section 0051, The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed)	 
Concerning claim 27, Sherman discloses the display 28, 230 is a display or monitor or bistable display or e-paper display or a touch screen (fig. 4, section 0074, Alpha-numeric display and indicator lights mount on panel along with controls “store/save-set value” push button switch/rotary encoder knob , “manual [breath] push button switch”, and IO power switch ).
With respect to claim 28, Sherman discloses the medical device is a ventilator 10, an emergency ventilator (Fig. abstract, section 0052, Ventilator pneumatic apparatus will now be described) and/or a defibrillator.
Regarding claim 29, Sherman discloses at least one parameter, adjustment value or measurement value is displayed in analog and/or digital form (sections 0047, 0049, 0074, 0107,  Sends settings, alarm, and measurement information to an LCD for display. The LCD Display and LED's 230 present visual, text and graphical information to the operator. LCD information includes: ventilator settings, alarm by name and associated message, power status, charging status, pressure measurement and metronome Off/On. LED information includes: Chest Compression, Alarm and System Failure. Alpha-numeric display. The ventilator LCD screen continuously displays settings, directions, airway-pressure information and battery status during operation).
Concerning claim 30, Sherman discloses information content of the at least one parameter adjustment value or measurement value is displayed as a discrete or continuous or alternating or intermittent biological or physical quantity (section 0047, 0049, Sends settings, alarm, and measurement information to an LCD for display. The LCD Display and LED's 230 present visual, text and graphical information to the operator. LCD information includes: ventilator settings, alarm by name and associated message, power status, charging status, pressure measurement and metronome Off/On. LED information includes: Chest Compression, Alarm and System Failure)
With respect to claim 31, Sherman discloses the at least one parameter is an alarm signal and/or an action instruction and/or a setpoint specification and/or at least one ventilation parameter(section 0047, 0049, Sends settings, alarm, and measurement information to an LCD for display. The LCD Display and LED's 230 present visual, text and graphical information to the operator. LCD information includes: ventilator settings, alarm by name and associated message, power status, charging status, pressure measurement and metronome Off/On. LED information includes: Chest Compression, Alarm and System Failure).
Regarding claim 32, Sherman discloses the at least one ventilation parameter is Tinsp= 0.2 s and/or Pinsp= 60 (+-10%} mbar andfor f = 100/min andfor PEEP= 0 mbar and/or Pmax=65 mbar and/or FiO¢=1.0 and/or Pinsp = 40 DAzw (Sections 0102-0105).
Concerning claim 33, Sherman discloses the at least one adjustment value is a trigger signal and/or a limit value of a biological Function to be measured (section 0052, Ventilator Circuit 400. Based on real-time measurements and flow equivalents made by the External Air Flow Sensor 120 and Differential Pressure Transducer 150, both described earlier, the microprocessor 200 can make on-the-fly aperture adjustments to the Variable Orifice Valve 300 to control flow and insure “delivered” volume equals “set” volume).
With respect to claim 34, Sherman discloses the at least one measurement value is a trigger frequency and/or a setpoint or actual compression rhythm  (section 0109, The metronome produces an audible “chirp” accompanied by an illuminating LED whenever chest compression is required) and/or a pulse frequency.
With respect to claim 37, Sherman discloses a medical device display according to claim 20 (section 0047, 0051. CPU processes signal information sent from its switches, control, power and sensor inputs. It also sends control signals to the Variable Orifice Valve, Autocal Valve, Exhalation Valve Manifold and Motor Speed Control and Tachometer. The Motor Speed Control and Tachometer circuit controls an Internal Compressor's motor speed). 
Claim Objections
Claims 24-25, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792